Citation Nr: 0734757	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  95-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's May 1988 motor vehicle accident injury 
residuals are the result of willful misconduct to include 
alcohol abuse and, thus, not sustained in the line of duty.  
.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to November 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claims for service 
connection for injuries related to a May 1988 motor vehicle 
accident.  In May 1997, the Board characterized the veteran's 
claims related to the motor vehicle accident as including a 
claim that the veteran's May 1988 motor vehicle accident was 
not the result of willful misconduct.  The Board remanded the 
claim at that time and again in August 1999, October 2000, 
September 2003, and October 2005.  


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident in 
May 1988.  

2.  Witnesses on the scene and medical personnel who provided 
treatment following the accident noted a strong odor of an 
alcoholic beverage emitting from the veteran and observed 
that he appeared to be intoxicated.

3.  The veteran's in-service motor vehicle accident was due 
to deliberate and intentional wrongdoing on his behalf.


CONCLUSION OF LAW

Claims of entitlement to service connection for residuals of 
the May 1988 motor vehicle accident are barred by law.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a May 1988 motor vehicle accident 
was not the result of his being intoxicated.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In February 
2004, the veteran was advised as to what evidence VA was 
responsible for obtaining and what evidence the veteran 
should submit, including any evidence that would show his 
accident and subsequent injuries occurred in the line of duty 
and were not the result of willful misconduct.  He was also 
informed as to the type of evidence which would support his 
claim.  The letter asked that the veteran submit any evidence 
or information he had which pertained to his appeal.  In 
essence, it advised him to submit any evidence he might have 
in his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The February 2004 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).  

The February 2004 letter did not provide the veteran with 
notice regarding the effective date and disability 
evaluations available, should service connection be 
established for any claimed disability.  As any service 
connection claims related to the motor vehicle accident at 
issue in this claim are barred by the decision herein, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the July 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 19 Vet. App. 


103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.  The timing of the notice did not affect the 
essential fairness of the adjudication or prejudice the 
veteran, since the record shows that VA obtained all 
available evidence related to the claim.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir.2007), see 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records, 
service personnel records, and all available records related 
to the accident have been obtained.  Unfortunately, police 
reports were unavailable, as the Louisiana State Police 
destroys records after five years.  The record shows that no 
line of duty investigation was conducted.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Willful Misconduct

The veteran sought service connection for multiple residuals 
of injuries related to the May 1988 accident.  Direct service 
connection may be granted, however, only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).  
See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. 


§ 3.1(n)(1).  Mere technical violations of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury. 38 C.F.R. § 3.1(n)(3).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

The Military Police Desk Blotter for May 31, 1988, reports 
that the veteran was driving at a high rate of speed when he 
failed to make the turn at a curve in the roadway.  He exited 
the road onto the shoulder, and travelled on the shoulder for 
51 feet before re-entering the road, crossing both lanes of 
travel, and exiting the roadway on the opposite shoulder.  He 
continued travelling for 91 feet before the vehicle struck a 
large tree.  The police officer who pulled the veteran from 
the vehicle reported the strong odor of alcohol emitting from 
the veteran's person.  Service medical records state that, 
following the motor vehicle accident, the veteran was 
initially "combative and intoxicated."  The veteran only 
admitted to having one to two beers prior to driving that 
evening.

Although the veteran contends that he only had one to two 
beers that evening, the Board affords his statement that he 
had not had more to drink little weight, as the police 
officer who pulled him from the vehicle and the medical 
personnel who treated the veteran immediately after the 
accident both reported that the veteran appeared to be 
intoxicated.  Although it is unclear what the veteran's blood 
alcohol level was, the Board notes that the police officer 
and medical personnel are both competent to testify to the 
smell of alcohol and the veteran's behavior following the 
accident.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

The Board has considered the statutory presumption afforded 
by 38 U.S.C.A. § 105(a) that an injury or disease incurred 
during active service was incurred in the line of duty.  
However, the preponderance of the evidence supports a finding 
that the veteran intentionally engaged in an act of 
wrongdoing.  See 38 C.F.R. § 3.1(n).  


He admits that he drank one or two beers, and that he 
intentionally drove a motor vehicle after imbibing alcohol.  
Although there was no line of duty determination that the 
veteran's motor vehicle accident was the result of willful 
misconduct, the preponderance of the evidence supports a 
finding of willful misconduct, including the observations of 
the police officer and the medical personnel, and the 
description of the objective findings regarding the accident 
contained in the Military Police Desk Blotter.

The veteran's statement that he had only one or two beers is 
the only evidence that is favorable to his claim.  However, 
this statement is implausible in the face of other existing 
evidence.  The veteran has not offered an alternative 
explanation for why he drove in a dangerous manner for an 
extended period of time, stopping only when his car hit a 
large tree.  The Board finds that the veteran's statements 
regarding the accident are not credible as, by his own 
admission, he had drank at least one or two beers, and the 
remaining evidence suggests that he was intoxicated, which 
may have affected his ability to understand or recollect the 
events surrounding the motor vehicle accident.  Additionally, 
there appears to be no other plausible explanation for the 
motor vehicle accident which was attributed to drinking at a 
high rate of speed, failing to negotiate a curve in the 
roadway, and driving after drinking alcohol.  

The Board finds that the veteran was intentionally 
intoxicated and operating a motor vehicle, which resulted in 
the May 1988 motor vehicle accident.  Service connection for 
injuries related to this accident is barred as the accident 
was the result of the veteran's own willful misconduct...

The preponderance of the evidence is against the veteran's 
claim.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim cannot be granted.




ORDER

The injuries sustained by the veteran in a May 1988 motor 
vehicle accident were the result of his own willful 
misconduct and, thus, not sustained in the line of duty.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


